THE THIRTEENTH COURT OF APPEALS

                                   13-18-00645-CV


    Gabriel Miranda Jr., Deceased, Maria Fuentes, Gabriel Miranda Sr., Alexandria
        Suzanne De Leon, Reuben Antonio De Leon III and Jon Hidalgo Doe
                                         v.
                                Norma Jean Farley


                                  On Appeal from the
                    398th District Court of Hidalgo County, Texas
                            Trial Cause No. C-4899-17-I


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant’s, Gabriel Miranda Jr., Deceased, Maria Fuentes, Gabriel Miranda Sr.,

Alexandria Suzanne De Leon, Reuben Antonio De Leon III and Jon Hidalgo Doe.

      We further order this decision certified below for observance.

April 18, 2019